        Case 4:20-cv-01360-LPR Document 14 Filed 01/06/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

OLIVER DUNN                                                                  PLAINTIFF


v.                            Case No. 4:20-cv-01360-LPR


JANIS LYNEE PARTAIN                                                        DEFENDANT


                                      JUDGMENT

      In accordance with the Order that was entered in this matter on January 6, 2021, it is

CONSIDERED, ORDERED, and ADJUDGED that Plaintiff Oliver Dunn’s case is DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ADJUDGED this 6th day of January 2021.



                                                 ________________________________
                                                 LEE P. RUDOFSKY
                                                 UNITED STATES DISTRICT JUDGE
